Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to an apparatus for rapidly heating cold rolled strip steel.

Group II, claim(s) 5-10, drawn to process of using the apparatus of Group I for rapidly heating cold rolled strip steel.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of between Groups I and II are the apparatus of instant claim 1 which is disclosed by Koga (US 2010/0101690).
Koga discloses instant claimed apparatus as claimed in instant claim 1 as indicated in art rejection of instant claim 1 below. (Entire document of Koga)

Hence, the claimed inventions are said to lack unity “a posteriori,” because the special technical feature as required by instant claim 1 is anticipated by or obvious over cited prior art Koga.
During a telephone conversation with Lei Fang on 11/09/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-10 are pending.  Claims 1-4 are presented for this examination.  Claims 5-10 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/24/2020 and 10/04/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
instant claim 1 is directed to an apparatus.  Hence, how the claimed first, second, third and fourth heating sections can heat the strip steel to respective claimed temperature range is interpreted as functional limitations of how the claimed apparatus operates rather than what the claimed apparatus is according to MPEP 2114.  If a prior art apparatus teaches all of the structural limitations of an apparatus claim, then, a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus.  See MPEP 2114.  Hence, the office takes the position that if prior art discloses four heating sections which the first and fourth heating sections are provided with a first and second radiant heaters utilizing gas heating or electric heating respectively and the second and third heating sections are provide with a first and second induction heater with a first and induction coil respectively, then the four heating sections are fully capable of heating the strip steel to claim temperature range at each heating section absent evidence of the contrary.
	Same functional limitations interpretation are also applied to instant claim 3.  That is, if prior art discloses instant claim 3 required structural limitations includes a first induction heater having a first rectifier, a first inverter and a first oscillation circuit including a first induction coil connected in sequence and a second induction heater having a second rectifier, a second inverter and a second oscillation circuit including a second induction coil connected in sequence, how the first and second inverter receives, converts and supplies are functional limitation of how the first and second inverters operate, not what the first and second inverters are and hence, does not have patentable distinction over prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "rapidly" in claims 1-4 is a relative term which renders the claim indefinite.  The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Hence, term “rapidly” is not given patentable distinction over prior art.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koga (US20100101690A).
As for claim 1, Koga discloses a continuous annealing facility for heating a cold rolled steel sheet (paragraphs [0023][0024]) comprised of a heating zone, soaking zone, and cooling zone during which the heating zone is divided into three regions (Figure 4), in a first heating zone (31A) which is provided with a radiant heating means suing gas heating and/or an electric heaters, in a second heating zone (35) which is provided with a solenoid coil type high frequency induction heating means, in a third heating zone (31B) which is provided with a radiant heating means suing gas heating and/or an electric heaters.  Since the second heating zone (35) of Figure 4 is divided into a former stage and later stage respectively provided with solenoid coil type high induction heating devices 35A and 35B,  the heating device 35A reads on instant claimed second heating section and the heating device 35B reads on instant claimed third heating section.   The first heating zone (31A) reads on instant claimed first heating section.  The third heating zone (31B) reads on instant claimed fourth heating section.
Hence, Koga suggests instant claimed four heating sections which the first and fourth heating sections are provided with a first and second radiant heaters utilizing gas heating or electric heating respectively and the second and third heating sections are provide with a first and second induction heater with a first and induction coil respectively. Koga’s four heating sections are fully capable of heating the strip steel to claim temperature range at each heating section according to claimed interpretation above.
	As for claim 4, Koga expressly discloses induction heating coil with a basic frequency of 450 KHz is well in in the art. (paragraph [0008])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koga. 
As for claim 2, Koga discloses three sheet thermometers (36)(37)(38) in which the sheet thermometer uses a plurality of wavelength (paragraph [0063]), hence meets instant claimed multi-wavelength plate thermometer.  The first sheet thermometer (36) is disposed between the first heating zone (31A) and the claimed second heating section (35A).  The second sheet thermometer (37) is disposed between the claimed third heating section (35B) and the claimed fourth heating section.  The third sheet thermometer (38) is disposed after the claimed fourth heating section.
It is noted Koga does not disclose instant claimed at least one multi-wavelength second plate thermometer disposed between the second heating section and the third heating section.
However, Koga expressly discloses in paragraph [0100] that steel strip is uneven in temperature near sheet thermometer 36 according to Figure 5(a) and Figure 13(a).  While raising the temperature of the steel strip along the longitudinal direction, strict control of the temperature elevation rate at the high temperature side (downstream side in running direction) is considered necessary and it is desirable to control the temperature of the steel strip at the entry side of the high frequency induction heating device 35B to become constant. (paragraph [0086])
Hence, it would have been obvious to place at least one multi-wavelength sheet thermometer between high induction heating devices (35A) and (35B) which reads on instant claimed second and third heating section for strict control of the temperature elevation rate of the steel strip at the entry side of the high frequency induction heating device 35B such that the temperature of the steel strip at the entry side of the high frequency induction heating device 35B becomes constant.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Koga in view of Wikipedia_Induction_heater (NPL document “Wikipedia_Induction_heater”).
As for claim 3, Koga does not expressly disclose instant claimed induction heater comprising structural elements including a rectifier, an inverter and a oscillation circuit including a induction coil connected in sequence.
The claimed structural elements are well known element in the induction heater as evidenced by Wikipedia_Induction_heater.
Hence, it would have been obvious to use well known structural elements of induction heater as disclosed by Wikipedia_Induction_heater, as comprising elements of induction heating device in the apparatus of Koga with expected success.
Instant claimed how the first and second inverter receives a first and second DC provided by the first and second rectifier, converts the first and second DC into a first and second high frequency current and supplies the first and second high frequency current to the first and second oscillation circuits are functional limitation which merely requires how the structural elements operate, not what the structural elements are in claimed apparatus according to claim interpretation above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733